Exhibit 10.24

LETTER OF AMENDMENT OF THE AMENDED AND RESTATED JOINT DEVELOPMENT AGREEMENT

WHEREAS, an Amended and Restated Joint Development Agreement (the “Agreement”)
was made and entered into on January 12, 2009, (the “Effective Date”) by and
between Animas Corporation, a Delaware Corporation, having a principal place of
business at 200 Lawrence Drive, West Chester, PA 19380 (“Animas”) and DexCom,
Inc., a Delaware corporation, having a principal place of business at 6340
Sequence Drive, San Diego, CA 92121 (“DexCom”), hereinafter and collectively
referred to as the “Parties”. This Letter of Amendment supplements the Amended
and Restated Joint Development Agreement dated January 12, 2009 by and between
Animas and DexCom and supersedes any term of the Amended and Restated Joint
Development Agreement inconsistent with any term recited herein, with the
remainder of the Agreement remaining in full force and effect; and

WHEREAS, pursuant to Paragraph 14.7 of the Agreement, the Parties mutually agree
to amend the Agreement by modifying the terms recited hereinafter, as follows.

1) The Parties agree to amend the Agreement by including Schedule E, attached
hereto, and which sets forth the technical specifications of a transmitting
device and receiving device for permitting communications between the Sensor and
the Integrated System via wireless telemetry.

2) The Parties agree to amend the Agreement by adding the following definition
under Section 1:

 

1.21. “Hybrid Transmitter” shall mean a transmitting device and receiving device
as defined by the technical description and specifications set forth herein as
Schedule E.

3) The Parties agree to amend or add the following paragraphs to read as
follows:

 

2.1.2 Milestone Payment. Animas shall pay to DexCom One Million Dollars
($1,000,000) within ten (10) calendar days of the Steering Committee’s receipt
of a Completion Report from DexCom that establishes DexCom’s achievement of
Performance Qualification, in accordance with DexCom’s Quality System, of a
manufacturing line for producing the Hybrid Transmitter, as substantially set
forth in Schedule E, such report to be signed by DexCom’s Senior Vice President
of Clinical & Regulatory Affairs and Quality Assurance or an equivalent
executive officer of the company.

Animas shall pay to DexCom Four Million Dollars ($4,000,000) within ten
(10) calendar days of the earlier of receipt of a CE mark for the first
commercializable OUS product, or by agreement of the Steering Committee, which
payment shall be non-refundable and non-creditable.



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

2.1.3 Future Technologies. Animas, at its sole discretion, shall have the option
to employ any future generation Sensor and/or Transmitter technology developed
by DexCom in an Integrated System. Animas shall offset at least a portion of any
documented, actual development costs incurred by DexCom in adapting said future
generation Sensor and/or Transmitter technology into an Enabled Pump. The
Steering Committee shall determine the amount of said offset. If the Steering
Committee is unable to reach agreement on the amount of said offset, the offset
shall be the documented, actual cost incurred by DexCom.

 

2.1.4 Integrated System Firmware. Within [*****] from the first commercial sale
of a future generation of Sensor produced by DexCom that immediately succeeds
the Sensor produced by DexCom as of the Effective Date (hereinafter, the “Fourth
Generation Sensor”), Animas shall modify, upgrade, or otherwise cause to be
enabled the firmware of the Integrated System to be compatible with the Fourth
Generation Sensor.

 

5.1 Manufacturing Responsibility. DexCom will be wholly responsible for
manufacturing Sensors and Transmitters, including the Hybrid Transmitter, for
use with the Integrated System. DexCom shall be wholly responsible for making
any and all capital investment to support manufacturing the Hybrid Transmitter
and the creation of an SKU. Animas will be wholly responsible for manufacturing
insulin pumps capable of displaying data received from a DexCom Sensor for use
in the Integrated System.

 

7.2.4 Notwithstanding the foregoing, the parties agree that DexCom shall own all
right, title and interest in all New Technology (including all patent,
copyright, trade-secret and other intellectual property rights therein) relating
to the Hybrid Transmitter for use in communication with a continuous glucose
monitor that personnel of Animas and DexCom (including third parties working on
each party’s behalf) jointly create and Animas hereby irrevocably assigns to
DexCom all right, title and interest worldwide in and to any New Technology
(including all patent, copyright, trade-secret and other intellectual property
rights therein) relating to the Hybrid Transmitter for use in communication with
a continuous glucose monitor.

Within ten (10) days of the Effective Date of this Letter of Amendment, Animas
shall provide DexCom with all documentation, schematics, or other information
available in written, electronic, or printed form that describes or illustrates
the Hybrid Transmitter as substantially shown in Schedule E. Animas does not
make any claim of right, title, or interest in, and to the extent any arises by
operation of law hereby irrevocably assigns to DexCom such right, title and
interest worldwide in and to, any aspect of the [*****], DexCom’s current
[*****] transmitter, or any interface thereto, or any technology that includes
or was derived from proprietary, non-public information, know-how, or
intellectual property provided to Animas from DexCom.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Letter of Amendment to
be signed by duly authorized officers or representatives as of the date first
above written.

 

DEXCOM, INC.     ANIMAS CORPORATION By:  

/s/ Steven R. Pacelli

    By:  

/s/ Eric Schwartz

Print Name:  

Steven R. Pacelli

    Print Name:  

Eric Schwartz

Title:  

Chief Administrative Officer

    Title:  

V.P. & General Counsel

Date:  

July 30, 2009

    Date:  

July 30, 2009



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

SCHEDULE E

HYBRID TRANSMITTER

[*****]